11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Lori Stevens,                                 * From the 118th District Court
                                                of Howard County,
                                                Trial Court No. 52889

Vs. No. 11-19-00397-CV                        * December 30, 2021

Thomas Stevens,                               * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Lori Stevens.